 Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 1 of 8 PageID #:4510




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DISH NETWORK L.L.C.,                     Case No. 1:20-cv-00570
                  Plaintiff,             Hon. Thomas M. Durkin
      v.
COX MEDIA GROUP, LLC, et al.,
                  Defendants.


               THE TERRIER DEFENDANTS’ OPPOSITION TO
               DISH’S MOTION FOR A STAY PENDING APPEAL


                                        Scott Lassar (No. 1586270)
                                        Bruce R. Braun (No. 6206628)
                                        Hille R. Sheppard (No. 6226077)
                                        John M. Skakun III (No. 6297636)
                                        SIDLEY AUSTIN LLP
                                        One South Dearborn
                                        Chicago, IL 60603
                                        Telephone: (312) 853-7000
                                        Facsimile: (312) 853-7036
                                        slassar@sidley.com
                                        bbraun@sidley.com
                                        hsheppard@sidley.com
                                        jskakun@sidley.com

                                        Counsel for the Terrier Defendants
   Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 2 of 8 PageID #:4511




                                       INTRODUCTION

       DISH’s motion for a stay pending appeal or, in the alternative, a stay “at least until a

decision” by the Seventh Circuit on a forthcoming stay request (Dkt. 126, Mot. 1) is based on the

wrong legal standard, and identifies no new basis – factual or legal – for reconsidering the

Court’s decision denying the motion for a preliminary injunction. And DISH does not come

close to satisfying either threshold requirement necessary to obtain a stay: DISH has not shown a

likelihood of success on the merits, much less the required “strong showing” necessary for a

stay; and any supposed harm without a stay is self-inflicted and speculative, and therefore not

irreparable. Moreover, DISH’s claims regarding the public interest are meritless; it is not in the

public interest to reward DISH for refusing to negotiate a new retransmission consent agreement

(“RCA”) during the six months the TRO was in place. DISH continues to seek court assistance

for its refusal to negotiate in good faith. Entering a stay would only reward DISH’s refusal to

accept the consequences of pursuing a high-risk legal strategy with a weak probability of

success. DISH has not met the high standard for a stay; its motion should be denied.

                                          ARGUMENT

       1.      DISH contends that the standard for showing a likelihood of success on the merits

to obtain a stay pending appeal is “more relaxed” than when seeking a preliminary injunction.

(Mot. 3.) And DISH says it need only “establish a ‘better than negligible’ chance of success on

the merits.” (Id.) DISH has the law backwards.

       2.      “[I]n the context of a stay pending appeal, where the applicant’s arguments have

already been evaluated on the success scale, the applicant must make a stronger threshold

showing of likelihood of success to meet [its] burden.” In re Forty-Eight Insulations, Inc., 115

F.3d 1294, 1301 (7th Cir. 1997) (emphasis added); see also, e.g., Peterson v. Village of Downers

Grove, 2016 WL 427566, at *3 (N.D. Ill. Feb. 4, 2016) (requiring a “stronger threshold showing


                                                 1
    Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 3 of 8 PageID #:4512




of likelihood of success”); Barker v. AD Conner, 2011 WL 3628850, at *1 (N.D. Ill. Aug. 17,

2011) (same). To obtain a stay, DISH must actually “demonstrate a substantial showing of

likelihood of success, not merely the possibility of success” as is required to obtain a preliminary

injunction. Forty-Eight Insulations, Inc., 115 F.3d at 1301 (emphasis added). Indeed, the

Supreme Court has explained that a “critical” factor in considering a stay request is “whether the

stay applicant has made a strong showing that [it] is likely to succeed on the merits”; “[i]t is not

enough that the chance of success on the merits be ‘better than negligible.’” Nken v. Holder, 556

U.S. 418, 434 (2009) (emphasis added).1

        3.      DISH has not established any likelihood of success on the merits, much less

strengthened its showing since its preliminary injunction filing. DISH has “not identified a new

basis – factual or legal – for the Court to reconsider its decision, or to believe that there is a

‘likelihood of success,’ let alone a ‘strong showing’ that [it] will succeed” on appeal. Stone v.

Signode Indus. Grp., LLC, 2019 WL 2308038, at *1 (N.D. Ill. May 29, 2019) (denying motion

for stay pending appeal); see also Nken, 556 U.S. at 434; Hilton v. Braunskill, 481 U.S. 770, 776

(1987). DISH simply repeats what it asserted in its failed request for a preliminary injunction,

namely that “the documents produced by Defendants . . . confirmed . . . that the Cox acquisition

closed first,” even though it cited and still cites no probative evidence to support this contention.

(See Mot. 3.) Accordingly, for the reasons set forth in the Terrier Defendants’ preliminary

injunction opposition brief (Dkt. 109, PI Opp. 6–16) and explained by this Court at the July 16


1
  Cavel International, Inc. v. Madigan, 500 F.3d 544, 547 (7th Cir. 2007) (cited at Mot. 3), applied the
traditional “sliding scale” approach to the preliminary injunction factors in the context of a request for an
injunction pending appeal. The court did not, as DISH claims, “set forth a more relaxed standard for stays
pending appeal.” (See Mot. 3.) And to the extent Cavel suggests that a stay applicant can obtain a stay
with only a “better than negligible” chance of success, that did not survive Nken. See 556 U.S. at 434
(disapproving of that principle in Sofinet v. INS, 188 F.3d 703, 707 (7th Cir. 1999)); see also CF Entm’t,
Inc. v. Nielsen Co. (US), LLC, 2020 WL 3892988, at *7 n.2 (N.D. Ill. July 10, 2020). In any event, DISH
has not shown any likelihood of success on the merits, so the difference in the standard does not matter.


                                                      2
   Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 4 of 8 PageID #:4513




status hearing, DISH cannot satisfy the first requirement for a stay. For this reason alone, DISH’s

motion should be denied.

       4.      DISH’s complaint about discovery does not change the result. DISH does not

explain how the Court’s decision not to compel production of pre-December 2019 documents

affected its merits arguments. (Mot. 3–4.) As the Court explained in denying the motion to

compel, what matters for DISH’s likelihood of success is the “actual sequence in which the

transactions occurred.” (Dkt. 104 at 1; see also Dkt. 102 (motion to compel opposition).) And the

Terrier Defendants produced the documents relevant to that question. Those documents,

consistent with Aaron Sobel’s and Brian Brady’s declarations (Dkts. 108-2, 108-3), make clear

that the transactions closed in the sequence intended by the parties, specified in the contracts,

described in the FCC filings, approved by the FCC, and expected by DISH itself. (PI Opp. 7–14.)

       5.      DISH will not be irreparably harmed absent a stay. DISH claims that, without a

stay, “a blackout of the Cox stations . . . will be swift and inevitable.” (Mot. 4.) But as the Terrier

Defendants previously explained (PI Opp. 16–19), it is DISH’s choice whether to shut off

retransmission of the stations’ signals to its subscribers. The Terrier Defendants cannot and will

not interfere with any retransmission. (Id. at 18.) DISH chooses to impose multiple blackouts

every year as part of its negotiation strategy with broadcasters. (See Dkt. 108-3, Brady Dec.

¶¶ 51–53; Dkt. 108-32, Ex. GG (articles describing DISH’s many recent blackouts).) The

decision DISH faces now is no different: it can agree to a new RCA (which the Terrier

Defendants have offered) or stop retransmitting. If DISH chooses to stop retransmitting, any

harm is self-inflicted and, given how frequently DISH employs blackouts as a negotiating tactic,

at best speculative, and therefore does not constitute irreparable harm. (See PI Opp. 18–19 (citing




                                                  3
   Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 5 of 8 PageID #:4514




cases).) See also Nken, 556 U.S. at 434–35 (“simply showing some ‘possibility of irreparable

injury’” does not suffice to warrant a stay (citation omitted)).

       6.      Because DISH has not established either a likelihood of success on the merits or

irreparable harm, the Court need not consider whether a stay is in the public interest or weigh

any harm to DISH against the harm to the Terrier Defendants. See Forty-Eight Insulations, Inc.,

115 F.3d at 1300–01; Stone, 2019 WL 2308038, at *1.

       7.      In any event, a stay is not in the public interest. This Court should reject DISH’s

attempt to use the COVID-19 crisis (Mot. 1–2, 5–6) as an excuse for refusing to negotiate. DISH

received an ex parte TRO in mid-January. DISH’s stated concern about harm to its customers

rings hollow given that DISH made no effort to negotiate a new retransmission consent

agreement for the six months that the TRO remained in place. DISH knew that the TRO was

temporary, and knew that this Court could deny the preliminary injunction motion. By refusing

to negotiate, DISH knowingly accepted the risk that this day would come, and it should not be

able to use its customers as a shield against the consequences of its intransigence.

       8.      Comments from the FCC Chairman, which DISH takes out of context, do not

justify a stay. FCC Chairman Ajit Pai has encouraged broadcasters and MVPDs to work together

to agree “to short-term extensions to expiring retransmission consent agreements.” FCC, Press

Release, Chairman Pai Commends Broadcasters’ Coronavirus Response and Calls for Further

Action (Mar. 17, 2020) (emphasis added) (cited at Mot. 5–6 & n.2). But the agreement governing

retransmission of the Cox stations expired over six months ago. And throughout the past six

months, Terrier has repeatedly offered to negotiate a new agreement. In fact, Terrier agreed in

March to a temporary carriage agreement with DISH for the Northwest stations, has repeatedly

told DISH it would be open to a temporary agreement for the Cox stations, and has in fact




                                                  4
   Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 6 of 8 PageID #:4515




offered such an agreement. To date, DISH has chosen not to accept that offer. DISH’s self-

serving claim that it intends to negotiate “a temporary extension to permit uninterrupted

retransmission during the pandemic, but such negotiations may well take time beyond the

anticipated date of the Court’s denial of the preliminary injunction motion” (Mot. 2) should not

be taken seriously in light of DISH’s refusal to negotiate during the past six months while the

TRO was in effect. If granted a stay, there is no reason to believe DISH will behave any

differently than during the pendency of the TRO.

        9.      DISH is not helped by its assertion that the Terrier Defendants will not be harmed

by a stay because DISH will pay “additional fees due at the end of the litigation if so ordered by

the Court.” (Mot. 5.) DISH already refused, at the outset of the litigation, an offer by Terrier to

negotiate a new RCA with rates contingent on the outcome of the lawsuit and a retroactive true-

up. (See Dkt. 108-3, Brady Dec. ¶ 61.) Moreover, DISH previously represented in its preliminary

injunction brief that it would “pay Defendants any additional retransmission rates in any

successor agreement to retroactively ‘true up’ Defendants in the [] event the Court finds that the

Cox [RCA] does not cover the Cox stations.” (Dkt. 95 at 19.) DISH now says that it will do this

only if compelled by the Court. (Mot. 5.) DISH’s shifting (and unenforceable) statements to the

Court on this issue are further evidence that a stay is not warranted: the only way to resolve the

parties’ commercial dispute is for DISH to finally bear the financial consequences of its high-risk

litigation strategy, rather than allow it to treat its weak case as a free lottery ticket. As long as a

court order – be it a TRO or a preliminary injunction or a stay pending appeal or a stay pending

the Seventh Circuit’s ruling on a stay request – is in place, DISH has shown it will not negotiate

seriously.

                                           CONCLUSION

        For these reasons, the Court should deny DISH’s request for a stay of any kind.


                                                    5
   Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 7 of 8 PageID #:4516




Dated: July 19, 2020                     Respectfully submitted,

                                         /s/ Hille R. Sheppard
                                         Scott Lassar (No. 1586270)
                                         Bruce R. Braun (No. 6206628)
                                         Hille R. Sheppard (No. 6226077)
                                         John M. Skakun III (No. 6297636)
                                         SIDLEY AUSTIN LLP
                                         One South Dearborn
                                         Chicago, IL 60603
                                         Telephone: (312) 853-7000
                                         Facsimile: (312) 853-7036
                                         slassar@sidley.com
                                         bbraun@sidley.com
                                         hsheppard@sidley.com
                                         jskakun@sidley.com

                                         Counsel for the Terrier Defendants




                                        6
   Case: 1:20-cv-00570 Document #: 127 Filed: 07/19/20 Page 8 of 8 PageID #:4517




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 19, 2020, I caused the foregoing to be electronically filed

using the CM/ECF system, which will send notice of this filing to all counsel of record.



                                                     /s/ Hille R. Sheppard
                                                     Hille R. Sheppard (No. 6226077)
                                                     SIDLEY AUSTIN LLP
                                                     One South Dearborn
                                                     Chicago, IL 60603
                                                     (312) 853-7000
                                                     hsheppard@sidley.com

                                                     Counsel for the Terrier Defendants
